Citation Nr: 1455684	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from March 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

The Veteran had also appealed the RO's denial of service connection for right ear hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  However, an August 2012 rating decision granted service connection for right ear hearing loss, tinnitus, and PTSD.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, the RO's decision represents a complete grant of the Veteran's appeal on these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, those matters are not before the Board at this time.


FINDINGS OF FACT

1.  A hearing disability in the Veteran's left ear was noted at time of entry into service.

2.  The Veteran has not established that his pre-existing left ear hearing loss disability was worsened during his military service.


CONCLUSION OF LAW

Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (b), 3.306(a), 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   38 U.S.C.A. § 1111.  This is known as the presumption of soundness.

The record shows that a left ear hearing loss disability, as defined by 38 C.F.R. § 3.385, was detected upon enlistment examination in February 1968.  

Upon audiometric evaluation in February 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
55
50
55

The Veteran has acknowledged that he did have a hearing loss disability in his left ear at enlistment as a result of a childhood illness.

As such, the Board concludes that a pre-existing left ear hearing loss disability was noted at service entry and the presumption of soundness does not apply.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for disability compensation for that disorder, but may bring a claim for disability compensation for aggravation of that disorder.  In the latter case, 38 U.S.C. § 1153 applies and the burden falls on the appellant to establish aggravation. See Wagner v Principi, 370 F.3d 1089, 1096.  Section 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

The Veteran asserts that his left ear hearing loss increased in severity during active service.  At a 2003 VA examination, the Veteran described being exposed to military noise from mortar shells, artillery, small arms fire, and a nearby ammunition dump explosion.  He was not in combat, but worked on construction nearby.  Of note, photographs have been submitted showing damage from motor strikes near his hutch.  The Veteran also described being exposed to military construction noise exposure from land clearing DC cats, scrapers and trucks.  The Veteran denied wearing any ear protection in the military.  He reported occupational noise exposure to construction noise including backhoes, excavators, loaders, trucks, cats, scrapers and farm equipment, initially without noise protection but with noise protection when made available.  Following service, the Veteran acknowledged working in construction for 34 years, as well as being exposed to recreational noise from lawn care equipment, chain saws and hunting with noise protection.  

Service records show that the Veteran served in Vietnam from January 1970 to December 1970 and his military occupation was heavy equipment mechanic.  As such, it is not disputed that the Veteran did have military noise exposure.  However, as discussed above, the Veteran must establish that it is at least as likely as not (50 percent or greater) that his pre-existing left ear hearing loss was aggravated during his military service.

Unfortunately, no hearing test appears to have been completed at the Veteran's separation physical.  The Veteran has asserted that he did undergo audiometric testing at that time, but a review of the separation physical shows no hearing test results.  Generally, contemporaneous evidence has greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Here, the separation physical does not show any audiometric testing at separation, and had audiometric testing been conducted at that time, the results would likely have been recorded on the report of separation.  The absence of such results is taken as strong evidence that such testing was not conducted.  Moreover, this contemporaneous evidence is found to be more probative than the Veteran's recollection decades later that he underwent audiometric testing at separation. 

Following service, the first hearing test that is of record did not appear for several decades after the Veteran separated.  While the Veteran's hearing acuity in his left ear has certainly diminished since his enlistment physical, the fact remains that the evidence of record does not show any worsening of the left ear hearing during service.  A VA examiner in 2003 found it less likely than not that the Veteran's left ear hearing loss was the result of his military service.

In a June 2008 statement, a private audiologist indicated that the Veteran had a bilateral, asymmetrical, sensorineural hearing loss, much worse on the left.  The audiologist stated that the left ear hearing loss is related to childhood illness, but a retro cochlear disorder should be ruled out and it was possible that the Veteran's left hearing loss was aggravated by his noise exposure but to an unknown degree.  However, "possible" is simply too speculative to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

As a lay person, is competent to report what comes to him through his senses, and he can therefore discuss generally his ability to hear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the determination that his hearing acuity actually worsened is a medically complex question, as it relies on audiometric testing, and the Veteran has not been shown to possess the requisite medical training and/or expertise to establish a worsening of his hearing acuity during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As described, the Veteran has not met his burden of showing that his hearing in his left ear worsened during service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  The Veteran was also provided with a VA examination.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for a left ear hearing loss disability is denied


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


